January 25, 2008


Mr. Douglas E. Chaves
Chaves, Resendez & Rivero, L.L.P.
802 North Carancahua, Suite 2100
Corpus Christi, TX 78470

Mr. Wm. G. Burnett
108 N. Archer
Sinton, TX 78387
Mr. James W. Wray Jr.
Chaves Resendez & Rivero, L.L.P.
802 North Carancahua, Suite 2100
Corpus Christi, TX 78470

RE:   Case Number:  07-0166
      Court of Appeals Number:  13-05-00022-CV
      Trial Court Number:  4704-A

Style:      NUECES COUNTY
      v.
      SAN PATRICIO COUNTY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the  Court  vacates  the  court  of  appeals'
judgment and renders judgment.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Ruby Garcia|
|   |               |
|   |Ms. Cathy      |
|   |Wilborn        |